ORDER
The South Carolina Commission on Continuing Legal Education and Specialization has furnished the attached list of lawyers who have failed to file reports showing compliance with continuing legal education requirements, or who have failed to pay the filing fee or any penalty required for the report of compliance, for the reporting year ending in February 2014. Pursuant to Rule 419(d)(2), SCACR, these lawyers are hereby suspended from the practice of law. They shall surrender their certificates to practice law in this State to the Clerk of this Court by May 23, 2014.
Any petition for reinstatement must be made in the manner specified by Rule 419(e), SCACR. Additionally, if they have not verified their information in the Attorney Information System, they shall do so prior to seeking reinstatement.
These lawyers are warned that any continuation of the practice of law in this State after being suspended by this order is the unauthorized practice of law, and will subject them to disciplinary action under Rule 413, SCACR, and could result in a finding of criminal or civil contempt by this Court. Further, any lawyer who is aware of any violation of this suspension shall report the matter to the Office of Disciplinary *618Counsel. Rule 8.3, Rules of Professional Conduct for Lawyers, Rule 407, SCACR.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT
LAWYERS NON-COMPLIANT WITH THE MCLE REQUIREMENTS FOR THE 2013-2014 REPORTING YEAR AS OF APRIL 16, 2014
George Ross Anderson, III
G. Ross Anderson, III Law Office
407 Ravenal Road
Anderson, SC 29621
John Franklin Baker II
313 Lakewood Drive
Anderson, SC 29621
ADMINISTRATIVE SUSPENSION (3/14/14)
Paul Clarendon Ballou
Law Ofc. Of Paul C. Ballou
PO Box 7702
Columbia, SC 29202
INTERIM SUSPENSION (5/23/13)
Daniel A. Beck
Asbill & Beck
233 Austin Lane
*619Saluda, NC 28773
INTERIM SUSPENSION (9/2/11)
Christopher C. Booberg
The Joel Bieber Firm
7 East Franklin Street
Richmond, VA 23219
ADMINISTRATIVE SUSPENSION (3/14/14)
Rebecca Preston Burke
2154 Coker Avenue
Charleston, SC 29412
Alton P. Clark
516 Innsbrook Drive
Columbia, SC 29210
Andrew Payne Copenhaver
Joy Law Firm, LLP
5861 Rivers Avenue
PO Box 62888
North Charleston, SC 29406
Jerry P. Davidian
PO Box 1124
Telluride, CO 81435
Graydon Halls Ellis
2140 Royall Drive
Winston-Salem, NC 27106
ADMINISTRATIVE SUSPENSION (3/14/14)
Marvin Gene Frierson
4279 Savannah Drive
East Point, GA 30349
ADMINISTRATIVE SUSPENSION (3/14/14)
Shaun White Garrison
229 Coinbow Circle
*620Mount Pleasant, SC 29464
Sallie Small Holder
Taylor Foley, LLC
926 Richter Way
Mount Pleasant, SC 29464
Parker Edwards Howie
Howie Law Firm
PO Box 186
Darlington, SC 29540
John A. Jackson
Law Office of John A. Jackson, PC
1405 Remount Road
North Charleston, SC 29406
Shawn Keith Jacque
Daimler Trucks North American, LLC
2477 Deerfield Drive, FM-1XA
Fort Mill, SC 29715
Horace Anderson Jones, Jr.
Law Ofc. Of Horace A. Jones, Jr.
141 Oakland Avenue
Rock Hill, SC 29730
INTERIM SUSPENSION (3/11/13)
Matthew Jeffrey Lester
5925 Carnegie Boulevard, Suite 200
Charlotte, NC 28209
ADMINISTRATIVE SUSPENSION (3/14/14)
Christine Marie Locay
Medac
2865 NE 26th Street
Fort Lauderdale, FL 33305
ADMINISTRATIVE SUSPENSION (3/14/14)
*621Ernessa Brawley McKie
PO Box 1551
Columbia, MD 21044
Robert Gordon Menna
12000 Market Street, 186
Reston, VA 20190
Beth K. Palin
504 Spruce Street
Bristol, TN 37620
Amy Marie Parker
Amy M. Parker, LLC, Attorney at Law
419 Vardry Street
Greenville, SC 29601
INTERIM SUSPENSION (5/28/13)
Alice Jefferies Perkins
940 Glenn Street, Suite 402
West Columbia, SC 29169
ADMINISTRATIVE SUSPENSION (3/14/14)
Frederick Scott Pfeiffer
Gleaton Wyatt Hewitt, PA
935 South Main Street, Suite 203
Greenville, SC 29601
INTERIM SUSPENSION (6/15/12)
Marshall Usher Rogol
105 Exchange Street
Darlington, SC 29532
INTERIM SUSPENSION (8/28/13)
Gus C. Smith
SC Legal Services
PO Box 1231
Conway, SC 29528
*622ADMINISTRATIVE SUSPENSION (3/14/14)
Michael Socha
2 Carillon Court
Wilmington, DE 19803
Robert Paul Taylor
Taylor Law Firm, LLC
PO Box 63522
North Charleston, SC 29419
INTERIM SUSPENSION (2/19/14)
Samuel Oscar Thompson II
208 Olde Springs Road
Columbia, SC 29223
ADMINISTRATIVE SUSPENSION (3/14/14)
Justin John Trapp
875 Adden Street
Orangeburg, SC 29115
ADMINISTRATIVE SUSPENSION (3/14/14)
Brent Andrew Tucker
2048 Mcdowell Street
Augusta, GA 30904
ADMINISTRATIVE SUSPENSION (3/14/14)
William Franklin Wárren III
Warren Law Group
128 Millport Circle, # 200
Greenville, SC 29607
INTERIM SUSPENSION (12/18/13)
Dan Wyatt
Foltz Martin Hudson & Knapp, LLC
Five Piedmont Center, Suite 750
3525 Piedmont Road, NE
*623Atlanta, GA 30305
ADMINISTRATIVE SUSPENSION (3/14/14)